708 N.W.2d 784 (2006)
Stephen C. LAPANTA, Relator,
v.
MYRON'S CARDS & GIFTS, INC., and CNA Insurance Co., Respondents, and
Myron's Cards & Gifts, Inc., and Pharmacists Mutual Ins. Co., administered by Douglas Claims Services, Respondents.
No. A05-2183.
Supreme Court of Minnesota.
January 31, 2006.
David R. Vail, Soderberg & Vail, L.L.C. Minneapolis, MN, for Relator.
Mark A. Wagner, Steven E. Sullivan, Johnson & Condon, P.A., Minneapolis, MN, for Respondents Myron's Cards and Pharm. Mutual.
Philip C. Warner, Law Offices of Joseph M. Stocco, Edina, MN, for Respondents Myron's And CNA.
Considered and decided by the court en banc.

ORDER
PAUL H. ANDERSON, Associate Justice.
Based upon all the files, records and proceedings herein,
*785 IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 14, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).